Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered September 4, 2008, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 3, for an extension of placement.
Respondent was adjudicated a juvenile delinquent and, by order entered December 14, 2007, was placed in the custody of the Clinton County Department of Social Services until August 31, 2008.* Petitioner’s subsequent application for an extension of placement was granted and respondent remained in placement until January 24, 2009, at which time he was released. Counsel now seeks to be relieved of her assignment upon the ground that there are no nonfrivolous issues to be raised on appeal. Inasmuch as respondent’s release from placement renders the instant appeal moot (see Matter of Andrew MM., 24 AD3d 1116, 1116 [2005]; Matter of Justin S., 24 AD3d 1304, 1304 [2005]; Matter of Wayne C., 11 AD3d 775, 775 [2004]), we need not address counsel’s application to be relieved of her assignment (see Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Natasha F., 15 AD3d 788, 789 [2005]).

 Respondent’s appeal from Family Court’s fact-finding and dispositional orders was withdrawn in August 2008.